Citation Nr: 1603023	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-06 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar degenerative disc disease with bulging disc. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

The Board notes that the Veteran's claim was originally adjudicated as entitlement to service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, the Board has recharacterized the issue on appeal

Moreover, during the pendency of the appeal, in a January 2013 rating decision, the RO increased the disability rating for the Veteran's lumbar spine disability to 20 percent effective September 22, 2009.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains on appeal.

The Board also notes that the Veteran's appeal originally included entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).  However, in an August 2015 rating decision, the RO granted entitlement to TDIU.  The Board finds that the grant constitutes a full award of the benefit sought on appeal with respect to that issue. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the effective date.  Thus, the matter is not in appellate status. Grantham, 114 F.3d 1156, 1158   (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Accordingly, no further consideration is necessary.

The Board further notes that the Veteran requested a videoconference hearing before the Board in her March 2013 VA Form 9; however, in an October 2015 written submission, she cancelled that request.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

Initially, the Board notes that additional VA treatment records have been associated with VBMS that the AOJ has not yet considered in connection with the claims on appeal.  Nor has the Veteran submitted a waiver of the AOJ's initial consideration of that evidence.  Although the Veteran filed her substantive appeal in March 2013, the automatic waiver provision does not apply because this additional evidence was obtained by the AOJ and was not submitted by the Veteran. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  As a result, the Board finds this claim must be remanded to the AOJ for initial review of the additional evidence of record. See 38 C.F.R. §§ 19.37, 20.1304(c) (2014).

The Board also notes that the Veteran was last afforded a VA examination in April 2014 in connection with her claim for an increased evaluation for her lumbar spine disability.  However, the April 2014 VA examiner stated that she was unable to opine and would otherwise be speculating to state whether pain, weakness, fatigability, or incoordination could significantly limit functional ability of the low back during flare-ups or when the joint is used repeatedly over a period of time.  As such, she indicated that she could not describe any such additional limitation due to pain, weakness, fatigability, or incoordination.  She further stated it was not feasible to provide an opinion regarding degrees of additional range of motion loss due to pain or use or during flare-ups.  Therefore, the Board finds that an additional examination and medical opinion are needed to ascertain the current severity and manifestations of the disability.

The Board further notes that the Veteran has claimed that she has a current psychiatric disorder related to being harassed by her platoon sergeant during her deployment to Southwest Asia and the death of fellow soldiers.  She has also reported that she performed duties without any protective gear during her deployment, was repeatedly exposed to urine and feces, and slept in a fox hole to avoid harassment.  See June 2009 and February 2012 VA treatment records.  Moreover, during a June 2009 VA mental health outpatient visit, the Veteran was assessed as having PTSD, and a February 2012 VA mental health consultation note documents a diagnosis of insomnia and subclinical features of PTSD.  However, the Board finds that additional development is needed, to include sending her an adequate notice letter, giving her the opportunity to report additional details regarding the alleged stressors, attempting to verify the stressors, and affording her a VA examination.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her lumbar spine disability and any psychiatric disorder.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records. 
 
2.  The AOJ should send the Veteran a notice letter in connection with her claim for service connection for an acquired psychiatric disorder, to include PTSD. The letter should (1) inform her of the information and evidence that is necessary to substantiate the claim; (2) inform her about the information and evidence that VA will seek to provide; and (3) inform her about the information and evidence that he is expected to provide.

This letter should be compliant with 38 C.F.R. § 3.304(f)(5), advising the Veteran of specific examples of alternative forms of evidence to corroborate an in-service assault and that behavioral changes may constitute credible supporting evidence of such a stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).

3.  The Veteran should be provided an opportunity to report any in-service stressors and details of those events, such as dates, locations, and any individuals involved.

4.  Subsequently, the AOJ should take all appropriate steps to verify the Veteran's claimed stressor(s). 

5.   After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected lumbar degenerative disc disease with bulging disc.
Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected lumbar spine disability under the rating criteria.  In particular, he or she should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should address whether there is any additional functional impairment during flare-ups.

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all current psychiatric disorders. 

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to her military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault he or she determines to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

If there is a verified stressor or if he or she determines that a personal assault occurred in service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including any personal assault.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
7.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last supplemental statement of the case.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


